        Case 1:18-cv-05973-GBD-OTW Document 80 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SEAN BEST,                                                     :
                                                               :
                         Plaintiff,                            :   18-CV-5973 (GBD) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
THE CITY OF NEW YORK, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendant’s letter at ECF 78 in which it was represented that

Plaintiff was released from custody. Accordingly, Plaintiff is directed to update his address on

the CM/ECF docket. Once updated, the Court will set a date for a telephonic status conference.

         Plaintiff is reminded that it is his obligation to promptly submit a written notification to

the Court if Plaintiff’s address changes, and the Court may dismiss the action if Plaintiff fails to

do so. See Alomar v. Recard, No. 07-cv-5654 (CS) (PED), 2010 WL 450047, at *2 (S.D.N.Y. Feb. 9,

2010) (“The duty to inform the Court and defendants of any change of address is ‘an obligation

that rests with all pro se plaintiffs.’”).
     Case 1:18-cv-05973-GBD-OTW Document 80 Filed 05/12/20 Page 2 of 2



      A copy of this order will be mailed to Plaintiff’s address as currently listed on the

CM/ECF docket.

      SO ORDERED.



                                                           s/ Ona T. Wang
Dated: May 12, 2020                                      Ona T. Wang
       New York, New York                                United States Magistrate Judge
